Citation Nr: 0622351	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  03-25 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased rating for service-connected 
residuals of a fracture of the right tarsal cuboid, to 
include peripheral neuropathy, currently evaluated as 10 
percent disabling.  		

Entitlement to an increased rating for service-connected 
prostatitis, currently evaluated as noncompensable.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right testicular injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2003 
and December 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In the January 2003 
rating decision, the RO granted a 10 percent rating for 
service-connected fracture of the right tarsal cuboid and 
continued a noncompensable rating for service-connected 
chronic prostatitis.  In a deferred rating decision, dated in 
November 2005, the RO rephrased the issue for the right foot 
disorder to include neuropathy and foot drop.  Service 
connection for bilateral peripheral neuropathy of the lower 
extremities was previously denied in a July 2003 rating 
decision.  In the December 2004 rating decision, the RO 
denied service connection for residuals of a right testicular 
injury.  The appeals were merged and are properly before the 
Board.    

It appears that the RO has determined that new and material 
evidence had been associated with the claims file and 
therefore reopened the previously disallowed claim for 
service connection for residuals of a right testicular 
injury, but continued the denial on the merits.  In Barnett 
v. Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d 1380 (Fed. 
Cir. 1996), it was determined that the statutory scheme in 
38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for the 
Board to consider new and material issues regardless of the 
RO's actions.  The Board may not consider a previously and 
finally disallowed claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  As such, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the claim.  The issue has been 
phrased accordingly.

The veteran testified before a Decision Review Officer in a 
hearing in July 2004 and also the undersigned Veteran's Law 
Judge at a travel board hearing in April 2006; transcripts of 
these hearings are of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's service-connected residuals of a fracture 
of the right tarsal cuboid, to include peripheral neuropathy, 
is manifested by limited motion, tenderness, hammertoes, and 
diminished sensation.  The disability requires that the 
veteran wear a brace and a medically prescribed shoe insert.

3.  The veteran's service-connected prostatitis is not 
manifested by any objectively demonstrated symptoms.

4.  By an unappealed rating decision, dated in September 
1959, the RO denied service connection for residuals of a 
right testicular injury.

5.  Evidence submitted subsequent to the September 1959 
rating decision is neither cumulative nor redundant, and 
relates to an unestablished fact necessary to decide the 
merits of the claim.  

6.  The veteran's current testicular pain of neuritic origin 
is the result of injury in service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating of 20 
percent for service-connected residuals of a fracture of the 
right tarsal cuboid, to include peripheral neuropathy, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5284 (2005).   

2.  The schedular criteria for a compensable rating for 
service-connected prostatitis have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115a, 4.115b, 
Diagnostic Code 7527 (2005).   

3.  The September 1959 rating decision is final.  38 U.S.C.A. 
§ 709 (1952); Department of Veterans Affairs Regulation 1008.  

4.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.156(a), 3.159 (2005).   

5.  The residuals of a right testicular injury was incurred 
or aggravated during active service.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claims for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty.  In 
correspondence dated in August 2004 and November 2005, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  In the August 2004 letter, the RO addressed the 
testicular injury issue and in the November 2005 letter, the 
RO addressed all issues currently on appeal.  In both, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  In the 
correspondence dated in November 2005, the RO specifically 
requested that the veteran to provide any evidence in the 
veteran's possession that pertained to the claims.

Although the VCAA notice of November 2005 was provided after 
the original rating decision on the issues currently on 
appeal, the Board finds that any defect was harmless error 
and the veteran has not been prejudiced.  Throughout the 
appeals process, the RO provided the veteran with copies of 
both rating decisions on appeal, a Statement of the Case 
(SOC) dated in August 2003, a SOC dated in July 2005, 
Supplemental Statement of the Case (SSOC) dated in April 
2005, and a SSOC dated in September 2005.  Together, these 
documents provided the veteran with notice as to the evidence 
needed to substantiate his claims and the reasons for the 
assigned ratings.  The August 2003 SOC and both SSOCs 
provided the veteran with notice of all of the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA.  The Board has 
concluded that the veteran has not been prejudiced by the 
delayed notification.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A.    § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
is to be determined.  The Board finds that the requirements 
of Dingess/Hartman have been satisfied.

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and provided 
the veteran with VA examinations for each claim.  The veteran 
has not made the RO or the Board aware of any other evidence 
relevant to his appeal and no further development is required 
to comply with the duty to assist the veteran in developing 
the facts pertinent to his claims.  Accordingly, the Board 
will proceed with appellate review.



II. Increased Rating for Residuals of a Fracture of the Right 
Tarsal Cuboid

Evidence

In a treatment note from VA Medical Center (VAMC) Temple, 
Texas, dated in August 2002, Dr. J. W., a podiatrist, 
reported that the veteran complained of pain in his right 
foot.  Dr. J.W. noted the following upon conducting a 
physical examination.  The veteran had right foot acquired 
cavus deformity with hammertoes.  There was pain with 
palpation across the dorsum of the foot secondary to crush 
injury sustained in 1958.  Temperature of the right foot was 
cold when compared with the left.  Skin was peeling on the 
plantar surfaces.  The right hallux dorsiflexes involuntarily 
caused pain in the nail.  The ability to detect pressure from 
10 gram monofilament was 1/10 in the right and 10/10 in the 
left.  Dr. J.W. diagnosed acquired cavus foot deformity and 
neuropathy.  Dr. J.W. referred the veteran to Prosthetics for 
specially fitted shoes.

In a VA examination report, dated in November 2002, a 
physician's assistant, J.B., indicated that computer 
treatment records were reviewed, but that no service records 
were available.  According to the report, the veteran 
presented with complaints of aching and burning in the right 
foot.  J.B. noted that the veteran took gabapentin and 
paroxetine.  The veteran reported flare-ups four to five 
times per week with an intensity of 8 out of 10 that lasted 
three to four hours.  The veteran stated that he experienced 
pain when he walked more than 200 yards and cited no 
alleviating factors.  

Upon physical examination, J.B. detected no objective 
evidence of deformity, angulation, false motion, shortening, 
or intra-articular involvement.  J.B. also detected no 
malunion, nonunion, loose motion, or false joint.  J.B. noted 
tenderness to palpation at the instep of the lateral right 
foot and decreased sensation of the superficial peroneal 
nerve.  The veteran had an antalgic gait that was unsteady 
without pain.  There was no ankylosis.  Right ankle 
dorsiflexion was zero degrees.  Plantar flexion was zero to 
30 degrees.  Inversion and eversion were zero to 20 degrees.  
There was pain on initiation of movement.  Dorsiflexion was 
limited to zero by pain.  There were no constitutional signs 
of bone disease.  

J.B. concluded that bones were normal in density and 
trabecular pattern, joint spaces were intact, and the 
accessory cuboid bone was seen.  There was no evidence of 
acute traumatic injury.  J.B. diagnosed residual neuralgia 
status post fracture of the right tarsal cuboid.  The 
examination report was co-signed by Dr. A.C.

In the veteran's notice of disagreement, dated in March 2003, 
he stated that his right foot fracture warranted a higher 
rating and that a 10 percent evaluation was not indicative of 
his true medical condition.  The veteran stated that he 
suffered severe pain, constant swelling, limited function, 
weakness, fatigability, and instability.  The veteran stated 
that he needed a cane for ambulation.  

In a radiographic report from VAMC Temple Texas, dated in 
June 2003, Dr. P.S. noted calcaneal spur on the right 
Achilles tendon.  According to a primary care note, dated in 
June 2003, Dr. T.C. ordered a physical therapy consult to 
evaluate the veteran for a motorized scooter due to his 
acquired cavus foot deformity.  

In the veteran's VA Form 9, dated in August 2003, he stated 
that his right foot symptoms had resulted in numerous falls.  
The veteran also stated that he suffered from neuropathy and 
that his primary care physician requested that the veteran be 
issued a scooter secondary to his condition.  The veteran 
stated that his symptoms were severe, not moderate.  

A transcript of a hearing conducted in July 2004 before a 
Decision Review Officer, indicated the following.  The 
veteran testified that he had been told several weeks prior 
that the muscles and nerves across the top of his foot had 
been damaged.  The veteran testified that this caused his 
foot to drop when walking and that he trips and falls when 
this occurs.  The veteran testified that he had experienced 
pain in his right foot ever since being involved in a horse 
accident while in service.  The veteran testified that had 
used an electric scooter, a walker, and crutches to ambulate.  

In a VAMC treatment note from VAMC Temple, Texas, dated in 
February 2005, Dr. V.C. noted that the veteran suffered from 
sensorimotor axonal peripheral neuropathy in the right foot 
and that he wore a leg brace for it.  The veteran presented 
with complaints of falling due to his right foot disorder.  
The veteran told Dr. V.C. that the neuropathy was due to his 
injury in service when his foot was crushed.  The veteran had 
been taking Neurontin and Trazadone with good results.  

In a VA examination report, dated in March 2005, Dr. P.S. 
stated that the veteran complained of constant pain in the 
foot, aggravated by walking and standing that had gotten 
progressively worse.  The veteran reported taking gabapentin 
with some relief.  When the veteran experienced daily flare-
ups, he had to stop walking or standing.  The veteran wore an 
ankle brace, used a walker, and reported that he used a 
motorized scooter.  The veteran also wore a shoe insert.  

Upon physical examination, Dr. P.S. detected tenderness on 
dorsum and diminished sensation on the fore foot.  Dr. P.S. 
recorded the following range of motion measurements: 
dorsiflexion 5 out of 20 degrees, plantar flexion 5 out of 45 
degrees, inversion 5 out of 30 degrees, and eversion 5 out of 
20 degrees.  Great toe flexion was 45 out of 45 degrees and 
extension was 70 out of 70 degrees.  There was no pain 
detected throughout range of motion.  There were no 
callosities or breakdown to indicate abnormal weight bearing.  
The veteran was unable to rise on the right toe or heel.  The 
veteran had mild hammertoe deformities in the second through 
fifth toes.  There was no hallux valgus.  

Dr. P.S. noted that X-rays showed bony structures to be 
intact and normally aligned except for hammertoe deformities 
in the second through fifth toes.  A small accessory ossicle 
was seen just medial to the fifth MP joint and also lateral 
to the first AP joint.  Dr. P.S. determined that no fracture 
or dislocation could be seen and that the joint spaces were 
normal in width.  The diagnosis was residuals of fracture, 
right tarsal cuboid.  

According to a transcript of the Travel Board hearing, 
conducted in April 2006, the veteran testified that while 
stationed at Ramey Air Force Base in Puerto Rico, he was a 
guard and sometimes patrolled the base on a horse.  One 
night, he fell off the horse and his foot got tangled.  The 
horse then dragged him until he got separated.  The veteran 
testified that his foot pain limited his mobility and that on 
some days, he was unable to do things around the house 
because of it.  The veteran stated that he wore a brace to 
keep his foot level, which prevented him from falling.  For 
treatment, the veteran soaked his foot in Epsom salts, hot 
water, and cold water.  The veteran also applied an ointment 
he got at the VAMC.  The veteran also stated that he had 
arthritis in his right foot.  The veteran testified that he 
used a cane on most days, primarily to help him maintain 
stability.  The veteran stated that he is unable to walk up 
or down stairs, but he is able to drive.

Service medical records, dated in May 1958, showed that the 
veteran presented with a right foot fracture after reporting 
that a horse stepped on his foot.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2005).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2005).

The veteran's service-connected residuals of a fracture of 
the right tarsal cuboid, is currently evaluated as 10 percent 
disabling pursuant to Diagnostic Code 5284.  38 C.F.R. § 
4.72, Diagnostic Code 5284 (2005).

Under Diagnostic Code 5284, the next higher evaluation of 20 
is warranted for moderately severe foot injuries.  Id.  A 30 
percent evaluation is warranted for severe foot disabilities.  
Id.  


 
Analysis
		
Although it is unclear whether all of the veteran's right 
foot symptomatology may be due to non-service-connected 
disability, it is not shown to what extent this is a factor.  
There is, however, a sound basis to conclude that many if not 
all of the problems affecting the right foot stem from a 
disability for which service connection has been granted.  
Under such circumstances, the right foot more closely 
approximates a moderately severe disability.  In reaching 
this conclusion, the Board finds significant the evidence 
that the foot disability interferes with his ability to 
ambulate and that the veteran must wear a brace for his 
sensorimotor axonal peripheral neuropathy.  The veteran 
clearly suffers from a foot disability marked by symptoms 
warranting a rating higher than 10 percent.  In finding that 
the veteran is entitled to a 20 percent rating, the Board 
does not find that the veteran's foot disability is severe 
and a 30 percent rating is not warranted.   

In rendering this decision, the Board has determined that an 
extraschedular evaluation is not warranted.  There is no 
evidence of record that the veteran's service-connected right 
foot disability causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2005).  In the 
instant case, to the extent that the veteran's service-
connected right foot disability interferes with his 
employability, the currently assigned ratings adequately 
contemplate such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2005) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).



III.  Increased Rating for Prostatitis

Evidence

In a urology clinic note from VAMC Temple, Texas, dated in 
July 2002, Dr. J.W. diagnosed prostate cancer based on the 
results of a biopsy and transrectal ultrasonography.  

In a VA examination report, dated in November 2002, the 
examiner noted the following complaints from the veteran.  
The veteran complained of urinary hesitancy, urgency, and 
incontinence.  The veteran denied a history of urinary tract 
infections.  The veteran stated that he experienced impotence 
for the past ten years.  The examiner noted that a physical 
examination revealed the right spermatic cord to be tender to 
palpation with sensation intact.  The prostate was large and 
boggy.  There was no testicular atrophy and sensation and 
reflexes were present.  The examiner diagnosed prostate 
cancer.  

A transcript of a hearing, conducted in July 2004 before a 
Decision Review Officer, indicated the following.  The 
veteran testified that before entering service, he had no 
problems with his prostate, but that upon discharge, he had 
an enlarged prostate.  The veteran testified that in his 
opinion, the prostatitis caused his prostate cancer.  
The veteran testified that before he received the radiation 
therapy for his prostate cancer, he often awoke to void twice 
per night

In a VA examination report, dated in March 2005, Dr. S.P. 
noted the veteran's history of prostatitis since service.  
Dr. S.P. also noted the veteran's recent treatment for 
prostate cancer and stated that that condition was less 
likely than not related to the prostatitis.  Dr. S.P. noted 
the following in the report.  The veteran reported daytime 
voiding 5-6 times per day, nighttime voiding once per night.  
The veteran denied hesitancy but reported urgency.  The 
veteran experienced urge incontinence ever since having 
radiation for the prostate cancer, but not severe enough to 
warrant absorbent pads.  

Dr. P.S. noted that a physical examination revealed a post-
radiation prostate that was firm, smooth, and non-tender with 
no nodules and no induration.  The veteran reported erectile 
dysfunction, stress incontinence, and mild rectal 
incontinence since radiation for adenocarcinoma of the 
prostate.  Dr. P.S. stated that this was not related to the 
previous prostatitis.  Dr. P.S. diagnosed status post chronic 
prostatitis resolved; status post adenocarcinoma of the 
prostate, treated with radiation therapy; erectile 
dysfunction secondary to radiation therapy; urge incontinence 
secondary to radiation therapy; mild rectal incontinence 
secondary to radiation therapy.  

According to a transcript of the Travel Board hearing, 
conducted in April 2006, the veteran testified that he has 
had to go to the emergency room because of bleeding from his 
bladder.  The veteran testified that his condition affected 
his ability to work because of a lack of control over his 
voiding intervals.  The veteran testified that he often awoke 
to void twice per night, but three to four times per week he 
awoke to void as many as five or six times.  The veteran 
denied using absorbent pads, but stated he took a bucket with 
him when he traveled because he was unable to control 
voiding.  The veteran stated that this condition prevented 
him from going out as much as he otherwise would have.  The 
veteran stated that when he does wet himself, it is severe 
enough to require him to change his clothing.  

The veteran also reported that his urine was a drizzle, 
rather than a full stream.  The veteran stated that his 
prostate had been enlarged since he was in the military and 
that this condition had not changed much since he was 
discharged from service.   

Legal Criteria

The veteran's service-connected prostatitis is currently 
assigned a noncompensable rating pursuant to Diagnostic Code 
7527.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2005).  
Prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are rated under Diagnostic Code 7527.

Disorders under Diagnostic Code 7527 are to be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  Id.  Medical records are negative for any 
history of urinary tract infections, therefore, only voiding 
dysfunction will be considered.  

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding.  Under the subcategory of urine leakage, 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, and stress incontinence are assigned a 
20 percent evaluation when the disability requires the 
wearing of absorbent material which must be changed less than 
2 times per day.  38 C.F.R. § 4.115a, Ratings of the 
Genitourinary System-Dysfunctions (2005).
 
Under the subcategory of urinary frequency, a 10 percent 
evaluation is assigned when there is daytime voiding 
intervals between two and three hours, or; awakening to void 
two times per night.  Id.  A 20 percent evaluation is 
assigned when there are daytime voiding intervals between one 
and two hours, or; awakening to void three to four times per 
night.  Id.  A 40 percent evaluation is assigned when there 
are daytime voiding intervals less than one hour, or; 
awakening to void five or more times per night.  Id.    

Under the subcategory of obstructed voiding, a 10 percent 
rating is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following:  (1) post void 
residuals greater than 150 cc; (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
or (4) stricture disease requiring periodic dilatation every 
2 to 3 months.  See 38 C.F.R. § 4.115a (2005).

Analysis

The Board finds that although the symptoms the veteran 
reportedly experiences more closely resemble the criteria for 
a compensable rating, such a rating is not warranted here.  
Although the veteran testified that he has suffered from this 
service-connected disability since discharge, the objective 
medical evidence does not support a finding that his current 
symptoms are related to that disability.  First, neither of 
the VA examiners attributed the symptoms to prostatitis; in 
fact the second VA examiner unequivocally attributed the 
symptoms to the non-service-connected prostate cancer.  
Second, considering that the second VA examiner diagnosed 
"status post chronic prostatitis resolved," it is unclear 
whether the veteran currently suffers from any prostatitis 
related symptoms.      

Accordingly, the Board finds that the veteran's service-
connected prostatitis is not entitled to a compensable rating 
under Diagnostic Code 7527.  Lastly, the Board has determined 
that an extraschedular evaluation is not warranted for this 
disability.  38 C.F.R. § 3.321(b)(1) (2005).

IV.  New and Material Evidence to Reopen a Claim for 
Residuals of a Right Testicular Injury

Legal Criteria

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
residuals of a right testicular injury was initiated in 
August 2004.  Thus, the new definition of "new and material 
evidence" discussed above is applicable to his claim.  

A review of the record shows that the veteran initially filed 
a claim in March 1959 for service-connected benefits based on 
an in-service injury that the veteran said caused pain in his 
testicles.  The RO denied that claim in an August 1959 rating 
decision based on the VA examiner's finding that no 
epididymitis was present.  The veteran failed to appeal that 
decision and it became final.  Therefore, the last final 
denial of the claim was in August 1959.  The veteran filed 
the instant claim to reopen his claim for compensation 
benefits in August 2004.  The RO denied that claim on the 
merits in a rating decision dated in December 2004.  In a 
letter dated in January 2005, the RO advised the veteran of 
the denial of the claim for service connection and included 
notice of his procedural and appellate rights.  The veteran 
filed a notice of disagreement (NOD) within the applicable 
time limit and filed in August 2005 filed a substantive 
appeal.  The appeal of the December 2004 rating decision is 
properly before the Board.  

Evidence

The evidence associated with the claims file prior to the 
last final denial in August 1959 follows.

Service medical records showed that the veteran received 
treatment for a testicular injury while in service.  In a 
treatment note, dated in July 1956, the medical examiner 
reported that the veteran presented with pain in his back and 
right testicle that began the previous night.  A physical 
examination revealed normal genitals and the veteran was told 
to wear a scrotal support.  In a note dated later in that 
month, the medical examiner noted that the prostate was 
nontender and there was no tenderness over the epididymitis.  
The medical examiner noted that a prostate examination was 
negative.  

In a service treatment record, dated in February 1958, a 
medical examiner reported that the veteran presented with 
testicular pain after a dog hurt it when the patient fell.  
The medical examiner reported that objective tests were 
negative for any findings of a testicular injury.    

In a VA examination report, dated in August 1959, the VA 
examiner stated that the veteran reported injuring his 
testicle in February 1955 after doing heavy lifting.  The 
veteran reported seeing a private physician, but that no 
disease was found.  The VA examiner stated that the veteran 
complained of daily pain.  Upon a physical examination, the 
VA examiner found the penis, testicles, and epididymitis to 
be normal.  Prostatic secretion showed rare small clumps of 
pus cells and the examiner diagnosed mild prostatitis.  

Evidence associated with the claims file after the last final 
denial in August 1959 follows.

In an Application for Compensation, dated in March 1983, the 
veteran complained of constant pain in the testicles due to 
being stretched out so severely during an injury to his foot 
in 1958. 
 
A transcript of a hearing conducted in July 2004 before a 
Decision Review Officer, indicated the following.  The 
veteran testified that he suffered from pain in his testicles 
since service.  He testified that he originally hurt it in a 
horse accident while on active duty and that he received 
treatment at the VAMC Temple, Texas shortly after his 
discharge.  He stated that no doctor has been able to 
determine a cause for his pain but he has been told that it 
could be sympathy pains related to his right leg condition.  

In a VA examination report, dated in July 2005, Dr. P.S. 
stated that a physical examination of the testes was 
unremarkable.  Dr. P.S. concluded that an opinion as to 
whether the veteran's right testicle pain was due to an in-
service injury could not be given without resorting to 
speculation.

In a urology treatment note, dated in August 2005, Dr. J.W. 
stated that the patient's testicular pain was neuritic in 
etiology and recommended the veteran wear a scrotal support.  

According to a transcript of the Travel Board hearing, 
conducted in April 2006, the veteran testified to the 
following.  While stationed at Hunter Air Force Base in 
Savannah, Georgia, the veteran was helping another soldier 
lift a freezer when that soldier lost his grip, leaving the 
veteran to hold one end by himself.  The veteran testified 
that after that, his right testicle started burning and 
stinging.  He stated that he went to the sick call where he 
received a pain medication.  At the sick call, the medical 
examiners checked for a hernia and told the veteran he was 
fine.

The veteran testified that he later hurt his testicle in a 
horse accident while at Ramey Air Force Base, Puerto Rico.  
The veteran recalled that the accident happened sometime 
around 1959 while carrying out his duties as a guard.  The 
veteran testified that as a guard, he sometimes used horses 
and dogs in carrying out his duties.  The veteran testified 
that as he was mounting a horse to begin routine patrol, the 
horse jumped and lost its footing.  Then, the veteran 
testified, the horse slid down a hill and dragged the veteran 
for 40-50 feet until he untangled his foot.  As the horse 
dragged him, the veteran recalled, the veteran's legs were 
spread apart into a split.  The veteran stated that he 
injured his foot in the accident, but that everything hurt, 
including his right testicle.  The veteran received treatment 
at the base hospital for a foot fracture.  The veteran stated 
that he mentioned his injured testicle to the captain who 
evaluated him, but that the captain told him nothing was 
wrong with the testicle.  

The veteran testified that he never injured his testicle at 
any time after service and that his pain continued to the 
present time.  The veteran described his pain as severe.  The 
veteran stated that he first sought treatment for it after 
service in 1959 and that he continued to ask his doctors 
about it who always told him there was no physical evidence 
of trauma to the testicle.  The veteran had been told by his 
urologist in the past year that he had nerve trauma that 
caused the pain.  The veteran stated that he took gabapentin, 
Tramadol, and Vicodin for this condition.  The veteran 
testified that he asked his urologist whether removing the 
testicle would help and that the urologist told him that it 
would not.  The veteran testified that there is a constant 
ache and that sometimes he cannot walk.       




Analysis

The Board finds that new and material evidence has been 
submitted since the September 1959 rating decision.  Medical 
evidence that the veteran currently suffers from a testicular 
disorder of neuritic origin requiring the veteran to wear a 
scrotal support is new because prior to the RO's last final 
denial, no such evidence had been submitted.  The medical 
evidence is material because it relates to an unestablished 
fact necessary to substantiate the claim, namely that the 
veteran has a disorder requiring treatment.  

The Board also finds that the newly received evidence raises 
a reasonable possibility of substantiating the claim.  Unlike 
the previous medical evidence, the newly submitted evidence 
consists of recognition from a doctor of an objective source 
of the veteran's pain.  Evidence of current treatment for 
pain in the testicle, coupled with the veteran's testimony at 
his hearing that this pain existed since service, suggests 
that the veteran's right testicular pain may be service 
related.  Hence, new and material evidence has been received 
and the claim is reopened.

V.  Service Connection for Residuals of a Right Testicular 
Injury

The Board now considers the merits of the veteran's claim of 
entitlement to service connection for residuals of a right 
testicular injury.  

Legal Criteria 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The Board finds the evidence sufficient to establish service 
connection for residuals of a right testicular injury.  The 
veteran's service medical records show that the veteran 
sought treatment for testicular pain on several occasions, 
including instances as early as July 1956.  The veteran's 
service medical records also confirm that the veteran was 
involved in a horse accident in May 1958, which the veteran 
testified is when his testicular pain worsened.  Finally, the 
evidence also shows current treatment for the same 
symptomatology.

In the absence of evidence that the veteran had a preexisting 
disorder, the Board must find that the veteran currently 
suffers from residuals of a testicular injury incurred in 
service.  Although the VA medical examiner stated in the July 
2005 VA examination report that it would be impossible to 
render an opinion as to whether the veteran's right testicle 
pain was due to an in-service injury without resorting to 
speculation, the Board concludes that the benefit of the 
doubt doctrine requires the claim to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).  Service 
connection for residuals of a right testicle injury is 
granted.  


ORDER

Entitlement to a 20 percent rating is granted for service-
connected residuals of a fracture of the right tarsal cuboid, 
to include peripheral neuropathy, subject to the law and 
regulations controlling the award of monetary benefits. 

Entitlement to a compensable rating for service-connected 
prostatitis	is denied.

Service connection for residuals of a right testicular injury 
is granted.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


